Dear Ms. Boudreaux,
This office is in receipt of your opinion request of recent date in which you ask whether a person elected to the Lafourche Parish Council may remain a parish employee.
Our response is governed by the provisions of LSA-R.S. 42:63(D), of the Louisiana Dual Officeholding and Dual Employment Law, which provides:
     D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.  In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.  (Emphasis added).
The position of council member constitutes a local elective office within a political subdivision of the state, namely, the parish, in which the position of employment is also held.  The law as cited herein prohibits this arrangement.
Accordingly, we conclude the person in question may not legally hold both positions, but must instead resign from one and retain the other.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL